Citation Nr: 1716517	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-24 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, as secondary to exposure to herbicide agents (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969. He is confirmed to have served within the Republic of Vietnam during the Vietnam Era.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this issue in December 2014. The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's service and his hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.
38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.

VA satisfied the duty to provide the Veteran with notice as to how to substantiate his claim with a letters dated in June 2010, October 2010, and March 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

With regard to VA's duty to assist in the development of the claim, VA assisted the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded a VA examination in November 2014, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

No outstanding evidence, to include medical records, which could be obtained to substantiate the claim, has been identified by the Veteran or his representative.  The Board is also unaware of any outstanding evidence.  The Veteran has not alleged any prejudicial deficiencies in the development of this claim.

The AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board concludes that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's hypertension was not diagnosed during service, and he does not so contend.  Instead, he alleges that it was diagnosed in or around 1979 or 1980, and that it is directly related to his time in service due to presumed exposure to herbicide agents (AO).  The Veteran was found to have been exposed to herbicide agents during his active duty service.  38 C.F.R. §§ 3.307(a)(6)(iii). 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Hypertension is not among the diseases listed; however, service connection may still be established on a direct basis due to herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Further, certain "chronic" diseases, if diagnosed during service or within the first year following separation, are presumptively considered service-connected, unless there is clear evidence that rebuts that presumption.  38 C.F.R. §§ 3.307(a), 3.309(a).

After review of the evidence of record, the Board finds that the weight of competent medical evidence reflects that the Veteran's hypertension is not related to his service.  

The Veteran separated from service in August 1969.  His STRs do not show a hypertension diagnosis, and indeed, he alleges being diagnosed in 1979 or 1980, about ten years following separation.  A private treatment record from April 1985, indicates that the Veteran's elevated blood pressure required medication and contains a notation that he would seek medication from another physician.  The November 2014 VA examiner noted the Veteran's report of having had high blood pressure since 1979 and also confirmed that his available records did not show hypertensive readings until more than ten years following service.  Indeed, in 1976, he had readings of 130/82, 120/82, and 120/78.  In 1977, he had readings of 130/80, 110/80, and 130/90.  In 1978, he had readings of 110/80 and 130/90.  In 1982, he had an elevated reading of 170/96, but which lowered to 140/95 after a five-minute wait.  In April 1985 medication was recommended to reduce the Veteran's blood pressure when he had a reading of 152/108, followed by readings of 140/100 and 150/105; but it was not until December 1987 that the Veteran was diagnosed with hypertension.  This evidence, without any other evidence that shows hypertension was diagnosed during service or within one year from separation from service, weighs against service connection.  Accordingly, service connection via the presumption applied for chronic disabilities under 38 C.F.R. § 3.307(a) is not available.

Further, the preponderance of evidence is also against a relationship between the Veteran's hypertension and his exposure to herbicide agents (AO).  The November 2014 VA examination report contains a negative opinion.  That examiner noted that the National Academy of Sciences (NAS) had found that there was "limited or suggestive" evidence of a relationship between exposure to herbicide agents and development of hypertension, but also noted that the exact cause of high blood pressure is unknown.  He further noted several risk factors for hypertension, including a history of smoking, obesity, and drinking too much alcohol - all of which are present in the Veteran's records.  He opined that, because a link between hypertension and herbicide exposure is not established at this time, and because of the Veteran's other risk factors, hypertension is less likely related to active service and related herbicide exposure.  Accordingly, service connection is not warranted for hypertension on the basis of his presumed herbicide exposure.  

The Board is mindful of the Veteran's exposures in service and of his sincere belief that his hypertension is the result.  However, he has not been shown to have the training or expertise to render such a medically complex opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). Indeed, the VA examiner specifically investigated the Veteran's assertion in light of all of the available evidence and research and found a relationship to service to be less likely.  Jandreau, supra.

The Board assigns more weight to the opinion of the medical clinician who has reviewed the records, conducted an examination, and objectively concluded that the Veteran's hypertension is not related to active service or exposure to herbicide agents (AO).  Although the Board appreciates the Veteran's honorable service, the evidence in support of the claim does not rise to equipoise.  Rather, the preponderance of the evidence weighs against the claim, and it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim of entitlement to service connection for hypertension is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


